Grant, C. J.
(after stating the facts). Plaintiff himself did not look or listen while going 93 feet. A look at any time within 75 feet would have disclosed the coming train. Either his daughter did not look, or, if she looked, gave no warning. That she could have seen is unquestioned, for there was nothing to obstruct her vision. Defendant was running its cars at a lawful rate of speed. It was in the country. There was no occasion for slacking speed until some danger was apparent. The fact that the train was late is immaterial. Travelers are charged *151with notice of the fact that trains are often behind time, and their duty to look and listen is not lessened by the fact that the schedule time of a train is past. The case is clearly within the following decisions; Grostick v. Railroad Co., 90 Mich. 594; Gardner v. Railroad Co., 97 Mich. 240; Osborn v. Railway Co., 115 Mich. 102. In those cases other authorities are cited. See, also, Artz v. Railroad Co., 34 Iowa, 153; Pittsburgh, etc., R. Co. v. Fraze, 150 Ind. 576 (65 Am. St. Rep. 377); Chicago, etc., R. Co. v. Pounds, 27 C. C. A. 112, 82 Fed. 217; Southern R. Co. v. Smith, 30 C. C. A. 58, 86 Fed. 292 (40 L. R. A. 746).
Judgment reversed, and a new trial ordered.
The other Justices concurred.